241 S.W.3d 423 (2007)
ELE, INC., f/k/a LDD, Inc., and the Estate of Edward L. Eagleton, through and by Joan Eagleton, personal representative and plaintiff ad litem, Plaintiffs/Respondents,
v.
BIG RIVER TELEPHONE COMPANY, LLC, Defendant/Appellant.
No. ED 89572.
Missouri Court of Appeals, Eastern District, Division Four.
December 18, 2007.
Frank Susman, Don V. Kelly, Gallop, Johnson & Neuman, L.C., St. Louis, MO, for Defendant/Appellant.
Debbie S. Champion, Dean A. Stark, Rynearson, Suess, Schnurbusch & Champion, L.L.C., St. Louis, MO, for Plaintiffs/Respondents.
Before MARY K. HOFF, P.J., and SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Big River Telephone Co. (Big River) appeals from the judgment awarding damages to ELE, Inc., and the Estate of Edward Eagleton (collectively ELE) in the amount of $2,581,718.70 for principal and interest owed under the Amended and Senior Promissory Note (Amended Promissory Note), pursuant to the Fourth Amendment of the parties' Purchase Agreement (Fourth Amendment). Big *424 River argues the trial court erred in (1) awarding damages to ELE under the Fourth Amendment; (2) denying Big River damages under a benefit of the bargain theory; and (3) denying Big River attorneys' fees. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).